Exhibit 10.39

MARKWEST HYDROCARBON, INC.

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
the        day of                , 20   , by and between MARKWEST HYDROCARBON,
INC., a Delaware corporation (the “Company”) and the undersigned Director and/or
Officer (“Indemnitees”).

RECITALS

A.                                   The Company is aware that competent and
experienced persons are increasingly reluctant to serve or continue serving as
directors or officers of companies unless they are protected by comprehensive
liability insurance and adequate indemnification due to the increased exposure
to litigation costs and risks resulting from service to such companies that
often bear no relationship to the compensation of such directors or officers.

B.                                     The statutes and judicial decisions
regarding the duties of directors and officers are often difficult to apply,
ambiguous, or conflicting, and therefore often fail to provide directors and
officers with adequate, reliable knowledge of the legal risks to which they are
exposed or the manner in which they are expected to execute their fiduciary
duties and responsibilities.

C.                                     The Company and the Indemnitees recognize
that plaintiffs often seek damages in such large amounts, and the costs of
litigation may be so great (whether or not the case is meritorious), that the
defense and/or settlement of such litigation can create an extraordinary burden
on the personal resources of directors and officers.


D.                                    THE COMPANY BELIEVES THAT IT IS
UNREASONABLE FOR ITS DIRECTORS, OFFICERS AND AGENTS AND THE DIRECTORS, OFFICERS
AND AGENTS OF ITS SUBSIDIARIES TO ASSUME THE RISK OF JUDGMENTS AND OTHER
EXPENSES WHICH MAY OCCUR IN CASES IN WHICH THE DIRECTOR, OFFICER OR AGENT
RECEIVED NO PERSONAL BENEFIT OR WAS NOT CULPABLE.


E.                                      THE COMPANY RECOGNIZES THAT THE ISSUES
IN CONTROVERSY IN LITIGATION AGAINST A DIRECTOR, OFFICER OR AGENT OF A
CORPORATION SUCH AS THE COMPANY OR ITS SUBSIDIARIES ARE OFTEN RELATED TO THE
KNOWLEDGE, MOTIVES AND INTENT OF SUCH DIRECTOR, OFFICER OR AGENT, THAT HE OR SHE
IS USUALLY THE ONLY WITNESS WITH KNOWLEDGE OF THE ESSENTIAL FACTS AND
EXCULPATING CIRCUMSTANCES REGARDING SUCH MATTERS, AND THAT THE LONG PERIOD OF
TIME WHICH USUALLY ELAPSES BEFORE THE TRIAL OR OTHER DISPOSITION OF SUCH
LITIGATION OFTEN EXTENDS BEYOND THE TIME THAT THE DIRECTOR, OFFICER OR AGENT CAN
REASONABLY RECALL SUCH MATTERS AND MAY EXTEND BEYOND THE NORMAL TIME FOR
RETIREMENT FOR SUCH DIRECTOR, OFFICER OR AGENT WITH THE RESULT THAT HE OR SHE,
AFTER RETIREMENT OR IN THE EVENT OF HIS OR HER DEATH, HIS OR HER SPOUSE, HEIRS,
EXECUTORS OR ADMINISTRATORS MAY BE FACED WITH LIMITED ABILITY AND UNDUE HARDSHIP
IN MAINTAINING AN ADEQUATE DEFENSE, WHICH MAY DISCOURAGE SUCH A DIRECTOR,
OFFICER OR AGENT FROM SERVING IN THAT POSITION.


--------------------------------------------------------------------------------


F.                                      The Board of Directors of the Company
(the “Board”) has concluded that, to attract and retain competent and
experienced persons to serve as directors and officers of the Company, it is not
only reasonable and prudent but necessary to promote the best interests of the
Company and its stockholders for the Company to contractually indemnify its
directors and certain of its officers in the manner set forth herein, and to
assume for itself liability for expenses and damages in connection with claims
against such directors and officers in connection with their service to the
Company as provided herein.

G.                                     Section 145 of the General Corporation
Law of the State of Delaware, under which the Company is organized
(“Section 145”), empowers the Company to indemnify its directors, officers,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Company, as the directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by Section 145 is not exclusive.

H.                                    The Company desires and has requested the
Indemnitees to serve or continue to serve as a director and/or officer of the
Company, and the Indemnitees only is willing to serve, or to continue to serve,
as a director and/or officer of the Company if the Indemnitees is furnished the
indemnity provided for herein by the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the corresponding meanings set forth
below:

“Claim” means a claim or action asserted by a Person in a Proceeding.

“Company Action” means a Proceeding in which a Claim has been brought by or in
the name of the Company to procure a judgment in its favor.

“Covered Entity” means the Company, any subsidiary or affiliate of the Company
or any other Person for which Indemnitees is or was or may be deemed to be
serving at the request of the Company, or any subsidiary of the Company, as a
director, officer, employee, controlling person, agent or fiduciary.

“Disinterested Director” means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the Company’s board of directors but is not a party to any Proceeding
then pending with respect to any Indemnification Event.

“ERISA” means Employee Retirement Income Security Act of 1974, as amended, or
any similar Federal statute then in effect.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar Federal statute then in effect.

2


--------------------------------------------------------------------------------


“Expenses” means any and all direct and indirect fees and costs, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating, printing and binding costs, telephone charges, postage and delivery
service fees and all other disbursements or expenses of any type or nature
whatsoever reasonably incurred by Indemnitees (including fees of investment
bankers, accountants and, subject to the limitations set forth in Section 3(c)
below, reasonable attorneys’ fees) in connection with or arising from an
Indemnification Event, including, without limitation: (i) the investigation or
defense of a Claim; (ii) being, or preparing to be, a witness or otherwise
participating, or preparing to participate, in any Proceeding; (iii) furnishing,
or preparing to furnish, documents in response to a subpoena or otherwise in
connection with any Proceeding; (iv) any appeal of any judgment, outcome or
determination in any Proceeding (including, without limitation, any premium,
security for and other costs relating to any cost bond, supersedes bond or any
other appeal bond or its equivalent); (v) establishing or enforcing any right to
indemnification under this Agreement (including, without limitation, pursuant to
Section 2(c) below), Delaware law or otherwise, regardless of whether
Indemnitees is ultimately successful in such action, unless as a part of such
action, a court of competent jurisdiction over such action determines that each
of the material assertions made by Indemnitees as a basis for such action was
not made in good faith or was frivolous; (vi) Indemnitees’ defense of any
Proceeding instituted by or in the name of the Company under this Agreement to
enforce or interpret any of the terms of this Agreement (including, without
limitation, costs and expenses incurred with respect to Indemnitees
counterclaims and cross-claims made in such action); and (vii) any Federal,
state, local or foreign taxes imposed on Indemnitees as a result of the actual
or deemed receipt of any payments under this Agreement, including all interest,
assessments and other charges paid or payable with respect to such payments.

An “Indemnification Event” shall be deemed to have occurred if Indemnitees was
or is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was or is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitees is or was or may be deemed a
director, officer, employee, controlling person, agent or fiduciary of any
Covered Entity, or by reason of any action or inaction on the part of
Indemnitees while serving in any such capacity (including, without limitation,
rendering any written statement that is a Required Statement or is made to
another officer or employee of the Covered Entity to support a Required
Statement).

“Independent Legal Counsel” means an attorney or firm of attorneys designated by
the Indemnitees that is satisfactory to a majority of the Disinterested
Directors (or, if there are no Disinterested Directors, the Company’s board of
directors) that is experienced in matters of corporate law and neither presently
is, nor in the twenty-four (24) months prior to such designation has been,
retained to represent: (i) the Company or Indemnitees in any matter material to
either such party, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder.

“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitees in connection with or arising from an Indemnification
Event.

“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including, without limitation (i)
with respect to a corporation, its certificate of incorporation and bylaws, (ii)
with respect to a limited liability company, its operating agreement, and (iii)
with respect to a limited partnership, its partnership agreement.

3


--------------------------------------------------------------------------------


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other enterprise or government or agency or
political subdivision thereof.

“Proceeding” means any threatened, pending or completed claim, action, suit,
proceeding, arbitration or alternative dispute resolution mechanism,
investigation (formal or informal), inquiry, administrative hearing, appeal or
any other actual, threatened or completed proceeding, whether brought in the
right of a Covered Entity or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative, arbitrative
or investigative nature.

“Required Statement” means a written statement of a Person that is required to
be, and is, filed with the SEC regarding the design, adequacy or evaluation of a
Covered Entity’s internal controls or the accuracy, sufficiency or completeness
of reports or statements filed by a Covered Entity with the SEC pursuant to
federal law and/or administrative regulations, including without limitation, the
certifications contemplated by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002, as amended, or any rule or regulation promulgated pursuant thereto.

“Reviewing Party” means, with respect to any determination contemplated by this
Agreement, any one of the following: (i) a majority vote of a quorum consisting
of the Disinterested Directors; (ii) a committee consisting solely of
Disinterested Directors, even if such Persons would not constitute a quorum of
the Company’s board of directors, so long as such committee was designated by a
majority of the Disinterested Directors; (iii) in the absence of any
Disinterested Directors and upon the written consent of Indemnitees, the
Company’s stockholders; or (iv) Independent Legal Counsel (in which case, any
determination shall be evidenced by the rendering of a written opinion).

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute then in effect.

2.                                      Indemnification.

(a)                                  Indemnification of Losses and Expenses.  If
an Indemnification Event has occurred, then, subject to Section 9 below, the
Company shall indemnify and hold harmless Indemnitees, to the fullest extent
permitted by law, against any and all Losses and Expenses, provided the
Indemnitees acted in good faith and in a manner Indemnitees reasonably believed
to be in, or not opposed to, the best interests of the Company, and, with
respect to any criminal Proceeding, had no reasonable cause to believe
Indemnitees’ conduct was unlawful.  The termination of any Proceeding by
judgment, court order, settlement or conviction or on plea of nolo contendere,
or its equivalent, shall not, of itself, create a presumption that Indemnitees
(i) did not act in good faith in a manner which he reasonably believed to be in,
or not opposed to, the best interests of the Company, or (ii) with respect to
any criminal Proceeding, had reasonable cause to believe that Indemnitees’
conduct was unlawful.  Any indemnification provided for herein shall be made no
later than forty-five (45) days after receipt by the Company of the Notice as
required by Section 3(a) below and subject additionally to Section 4 below.

4


--------------------------------------------------------------------------------


(b)                                 Limitation with Respect to Company Actions.
Notwithstanding the foregoing, the Company shall not indemnify and hold harmless
Indemnitees with respect to any Losses (as opposed to Expenses) in connection
with or arising from any Company Action.  Furthermore, the Company shall not
indemnify and hold harmless Indemnitees with respect to any Expenses in
connection with or arising from any Company Action as to which the Indemnitees
shall have been finally adjudged to be liable to the Company by a court of
competent jurisdiction due to Indemnitees’ willful misconduct of a culpable
nature in the performance of Indemnitees’ duties to the Company, unless, and
then only to extent that, any court in which such Company Action was brought
shall determine upon application that, despite the adjudication of liability,
but in view of all the circumstances of the case, the Indemnitees is fairly and
reasonably entitled to Expenses for such indemnification as such court shall
deem proper.

(c)                                  Advancement of Expenses.  The Company shall
advance Expenses to or on behalf of Indemnitees as soon as practicable, but in
any event not later than 20 days after written request therefore by Indemnitees
which request shall be accompanied by vouchers, invoices or similar evidence
documenting in reasonable detail the Expenses incurred or to be incurred by
Indemnitees.  The Indemnitees hereby undertakes to repay such amounts advanced
only if, and to the extent that, it shall ultimately be determined that
Indemnitees is not entitled to be indemnified by the Company as authorized under
Delaware law. In the event that the Company fails to pay expenses as incurred by
Indemnitees as required by this paragraph, Indemnitees may seek mandatory
injunctive relief from any court having jurisdiction to require the Company to
pay expenses as set forth in this paragraph.  If Indemnitees seeks mandatory
injunctive relief pursuant to this paragraph, it shall not be a defense to
enforcement of the Company’s obligations set forth in this paragraph that
Indemnitees has an adequate remedy at law for damages.

(d)                                 Contribution.  If, and to the extent, the
indemnification of Indemnitees provided for in Section 2(a) above for any reason
is held by a court of competent jurisdiction not to be permissible for
liabilities arising under Federal securities laws or ERISA, then the Company, in
lieu of indemnifying Indemnitees under this Agreement, shall contribute to the
amount paid or payable by Indemnitees as a result of such Losses or Expenses (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Covered Entities and all officers, directors or employees of the Covered
Entities other than Indemnitees who are jointly liable with Indemnitees (or
would be if joined in such Proceeding), on the one hand, and Indemnitees, on the
other hand, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Covered Entities and all officers, directors or employees of the
Covered Entities other than Indemnitees who are jointly liable with Indemnitees
(or would be if joined in such Proceeding), on the one hand, and the
Indemnitees, on the other hand, in connection with the action or inaction that
resulted in such Losses or Expenses, as well as any other relevant equitable
considerations.  The relative fault of the Covered Entities and all officers,
directors or employees of the Covered Entities other than Indemnitees who are
jointly liable with Indemnitees (or would be if joined in such Proceeding), on
the one hand, and Indemnitees, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary, and the degree to which their conduct
is active or passive.  No Person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

5


--------------------------------------------------------------------------------


(e)                                  Actions where Indemnitees is Deceased.  If
an Indemnification Event has occurred, and if prior to, during the pendency of
or after completion of a Proceeding Indemnitees dies, the Company shall
indemnify and hold harmless Indemnitees’ heirs, executors and administrators
against any and all Expenses and Losses to the extent Indemnitees would have
been entitled to indemnification pursuant to Sections 2(a) above if Indemnitees
were still alive.

3.                                      Indemnification Procedures.

(a)                                  Notice of Indemnification Event. 
Indemnitees shall give the Company notice as soon as practicable of any
Indemnification Event of which Indemnitees becomes aware, provided that any
failure to so notify the Company shall not relieve the Company of any of its
obligations under this Agreement, except if, and then only to the extent that,
such failure increases the liability of the Company under this Agreement.  In
addition, Indemnitees shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitees’ power.

(b)                                 Notice to Insurers.  If, at the time the
Company receives notice of an Indemnification Event pursuant to Section 3(a)
above, the Company has liability insurance in effect which may cover such
Indemnification Event, the Company shall give prompt written notice of such
Indemnification Event to the insurers in accordance with the procedures set
forth in each of the applicable policies of insurance.  The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitees, all amounts payable as a result of such
Indemnification Event in accordance with the terms of such policies; provided
that nothing in this Section 3(b) shall affect the Company’s obligations under
this Agreement or the Company’s obligations to comply with the provisions of
this Agreement in a timely manner as provided.

(c)                                  Selection of Counsel.  If the Company shall
be obligated hereunder to pay or advance Expenses or indemnify Indemnitees with
respect to any Losses, the Company shall be entitled to assume the defense of
any related Claims, with counsel selected by the Company and approved by the
Indemnitees in Indemnitees’ reasonable discretion, upon the delivery to
Indemnitees of written notice of its election so to do.  After the retention of
such counsel by the Company, the Company will not be liable to Indemnitees under
this Agreement for any fees of other counsel subsequently incurred by
Indemnitees with respect to the defense of such Claims; provided that: (i)
Indemnitees shall have the right to employ counsel in connection with any such
Claim at Indemnitees’ expense; and (ii) if (A) the employment of counsel by
Indemnitees has been previously authorized by the Company, (B) counsel for
Indemnitees shall have provided the Company with written advice that there may
reasonably be expected to exist a conflict of interest between the Company and
Indemnitees in the conduct of any such defense, or (C) the Company shall not
have in fact retained counsel to assume the defense or shall not continue to
retain such counsel to defend such Claim, then the fees and expenses of
Indemnitees’ counsel shall be at the expense of the Company. The Company may not
settle or compromise any claim or consent to the entry of any judgment with
respect to which indemnification is being sought hereunder without the prior
written consent of the Indemnitees (such consent not to be unreasonably
withheld).

4.                                      Determination of Right to
Indemnification.

(a)                                  Successful Proceeding.  To the extent
Indemnitees has been successful, on the merits or otherwise, in defense of any
Proceeding referred to in Sections 2(a) or 2(b), the Company shall indemnify
Indemnitees against Losses and Expenses incurred by him in connection
therewith.  If

6


--------------------------------------------------------------------------------


Indemnitees is not wholly successful in such Proceeding, but is successful, on
the merits or otherwise, as to one or more but less than all Claims in such
Proceeding, the Company shall indemnify Indemnitees against all Losses and
Expenses actually or reasonably incurred by Indemnitees in connection with each
successfully resolved Claim.

(b)                                 Other Proceedings.  In the event that
Section 4(a) is inapplicable, the Company shall nevertheless indemnify
Indemnitees, unless, but then only to the extent that, a Reviewing Party chosen
pursuant to Section 4(c) determines that Indemnitees has not met the applicable
standard of conduct set forth in Sections 2(a) or 2(b), as applicable, as a
condition to such indemnification.

(c)                                  Reviewing Party Determination. No such
indemnification shall be made, however, unless and until in each specific case
there has been a determination that Indemnitees has met the applicable standard
of conduct set forth in Sections 2(a) or 2(b), as applicable.  As a condition to
any such indemnification, a Reviewing Party chosen by the Company’s board of
directors shall make such determination, subject to the following:

(i)                                     A Reviewing Party so chosen shall act in
good faith to assure Indemnitees a complete opportunity to present to such
Reviewing Party Indemnitees’ case that Indemnitees has met the applicable
standard of conduct.

(ii)                                  Indemnitees shall be deemed to have acted
in good faith if Indemnitees’ action is based on the records or books of account
of a Covered Entity, including, without limitation, its financial statements, or
on information supplied to Indemnitees by the officers or employees of a Covered
Entity in the course of their duties, or on the advice of legal counsel for a
Covered Entity or on information or records given, or reports made, to a Covered
Entity by an independent certified public accountant or by an appraiser or other
expert selected with reasonable care by a Covered Entity.  In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of a Covered Entity shall not be imputed to Indemnitees for purposes of
determining the right to indemnification under this Agreement.  Whether or not
the foregoing provisions of this Section 4(c)(ii) are satisfied, it shall in any
event be presumed that Indemnitees has at all times acted in good faith and in a
manner Indemnitees reasonably believed to be in or not opposed to the best
interests of the Company.  Any Person seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.

(iii)                               If a Reviewing Party chosen pursuant to this
Section 4(c) shall not have made a determination whether Indemnitees is entitled
to indemnification within forty-five (45) days after receipt by the Company of
the request therefore, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitees shall be
entitled to such indemnification, absent (A) a misstatement by Indemnitees of a
material fact, or an omission of a material fact necessary to make Indemnitees’
statement not materially misleading, in connection with the request for
indemnification, or (B) a prohibition of such indemnification under applicable
law; provided, however, that such 45-day period may be extended for a reasonable
time, not to exceed an additional fifteen (15) days, if the Reviewing Party in
good faith requires such additional time for obtaining or evaluating
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 4(c)(iii) shall not apply if (I) the
determination of entitlement to indemnification is to be made by the
stockholders of the Company, (II), a special meeting of stockholders is called
by the board of directors of the Company for such purpose with thirty (30) days

7


--------------------------------------------------------------------------------


after the stockholders are chosen as the Reviewing Party, (III) such meeting is
held for such purpose within sixty (60) days after having been so called, and
(IV)such determination is made thereat.

(iv)                              Change In Control.  If there has been such a
Change in Control of the Company, the Reviewing Party shall be the Independent
Legal Counsel.  The Company agrees that if there is a Change in Control of the
Company, then with respect to all matters thereafter arising concerning the
rights of Indemnitees to Indemnification under this Agreement or any other
agreement or under the Company’s Certificate of Incorporation or Bylaws as now
or hereafter in effect, Independent Legal Counsel shall be selected by
Indemnitees and approved by the Company (which approval shall not be
unreasonably withheld).  Such counsel, among other things, shall render its
written opinion to the Company and Indemnitees as to whether and to what extent
Indemnitees would be permitted to be indemnified under applicable law and this
Agreement and the Company agrees to abide by such opinion.  The Company agrees
to pay the reasonable fees of the Independent Legal Counsel referred to above
and to fully indemnify such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

For purposes of this Section 4(c)(iv), a “Change in Control” shall mean a change
in ownership or control of the Company effected through any of the following
transactions:

(A)                              any “person” or “group” (within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the “1934
Act”), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, or John Fox and his affiliates, being or
becoming the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of greater than fifty percent (50%) of the outstanding
voting stock of the Company; or

(B)                                at any time during any period of three
consecutive years (not including any period prior to the effective date of this
Plan), individuals who at the beginning of such period constitute the Board of
Directors (and any new director whose election by the Board or whose nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) ceasing for any reason to constitute a majority thereof;
or

(C)                                the stockholders of the Company approving a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or an agreement for the sale by the Company of all
or substantially all of the Company’s assets.

(d)                                 Appeal to Court.  Notwithstanding a
determination by a Reviewing Party chosen pursuant to Section 4(c) that
Indemnitees is not entitled to indemnification with respect to a specific Claim
or Proceeding (an “Adverse Determination”), Indemnitees shall have the right to
apply to the Court of Chancery of Delaware, the court in which that Claim or
Proceeding is or was pending

8


--------------------------------------------------------------------------------


or any other court of competent jurisdiction for the purpose of enforcing
Indemnitees’ right to indemnification pursuant to this Agreement, provided that
Indemnitees shall commence any such Proceeding seeking to enforce Indemnitees’
right to indemnification within one (1) year following the date upon which
Indemnitees is notified in writing by the Company of the Adverse Determination. 
In the event of any dispute between the parties concerning their respective
rights and obligations hereunder, the Company shall have the burden of proving
that the Company is not obligated to make the payment or advance claimed by
Indemnitees.

(e)                                  Presumption of Success.  The Company
acknowledges that a settlement or other disposition short of final judgment
shall be deemed a successful resolution for purposes of Section 4(a) if it
permits a party to avoid expense, delay, distraction, disruption or
uncertainty.  In the event that any Proceeding to which Indemnitees is a party
is resolved in any manner (other than by adverse judgment against Indemnitees)
including, without limitation, settlement of such Proceeding with or without
payment of money or other consideration, it shall be presumed that Indemnitees
has been successful on the merits or otherwise in such Proceeding. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.

(f)                                    Expenses Related to this Agreement. 
Notwithstanding any other provision in this Agreement to the contrary, the
Company shall indemnify Indemnitees against all Expenses incurred by Indemnitees
in connection with any Proceeding under this Section 4 involving Indemnitees and
against all Expenses incurred by Indemnitees in connection with any other
Proceeding between the Company and Indemnitees involving the interpretation or
enforcement (subject to Section 10) of the rights of Indemnitees under this
Agreement unless a court of competent jurisdiction finds that each of the claims
and/or defenses of Indemnitees in any such Proceeding was frivolous or made in
bad faith.

5.                                      Additional Indemnification Rights;
Non-exclusivity.

(a)                                  Scope. The Company hereby agrees to
indemnify Indemnitees to the fullest extent permitted by law, even if such
indemnification is not specifically authorized by the other provisions of this
Agreement or any other agreement, the Organizational Documents of any Covered
Entity or by applicable law.  In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of an
Delaware corporation to indemnify a member of its board of directors or an
officer, employee, controlling person, agent or fiduciary, it is the intent of
the parties hereto that Indemnitees shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule which narrows the right of an Delaware corporation to
indemnify a member of its board of directors or an officer, employee,
controlling person, agent or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties rights and obligations hereunder
except as set forth in Section 9(a) hereof.

(b)                                 Non-exclusivity.  The rights to
indemnification, contribution and advancement of Expenses provided in this
Agreement shall not be deemed exclusive of, but shall be in addition to, any
other rights to which Indemnitees may at any time be entitled under the
Organizational Documents of any Covered Entity, any other agreement, any vote of
stockholders or Disinterested Directors, the laws of the State of Delaware or
otherwise.  Furthermore, no right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy

9


--------------------------------------------------------------------------------


shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion of any right or remedy hereunder or otherwise shall not prevent the
concurrent assertion of any other right or remedy.  The rights to
indemnification, contribution and advancement of Expenses provided in this
Agreement shall continue as to Indemnitees for any action Indemnitees took or
did not take while serving in an indemnified capacity even though Indemnitees
may have ceased to serve in such capacity.

6.                                      No Duplication of Payments.

The Company shall not be liable under this Agreement to make any payment of any
amount otherwise identifiable hereunder, or for which advancement is provided
hereunder, if and to the extent Indemnitees has otherwise actually received such
payment, whether pursuant to any insurance policy, the Organizational Documents
of any Covered Entity or otherwise (but specifically excluding any payment
received by the Indemnitees from any insurance policy maintained by or for the
benefit of such Indemnitees (other than the Company) so long as Indemnitees does
not by virtue thereof actually retain duplicative payments).

7.                                      Mutual Acknowledgement.

Both the Company and Indemnitees acknowledge that, in certain instances, Federal
law or public policy may override applicable state law and prohibit the Company
from indemnifying its directors and officers under this Agreement or otherwise. 
For example, the Company and Indemnitees acknowledge that the SEC has taken the
position that indemnification is not permissible for liabilities arising under
certain Federal securities laws, and Federal legislation prohibits
indemnification for certain ERISA violations.  Indemnitees understands and
acknowledges that the Company has undertaken, or may be required in the future
to undertake, with the SEC to submit the question of indemnification to a court
in certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitees, and any right to indemnification hereunder
shall be subject to, and conditioned upon, any such required court
determination.

8.                                      Liability Insurance.

(a)                                  Maintenance of D&O Insurance.  The Company
hereby covenants and agrees that, so long as Indemnitees shall continue to serve
as an agent of the Company and thereafter so long as Indemnitees shall be
subject to any possible proceeding by reason of the fact that Indemnitees was an
agent of the Company, the Company, subject to Section 8(c), shall promptly
obtain and maintain in full force and effect directors’ and officers’ liability
insurance (“D&O Insurance”) in reasonable amounts from established and reputable
insurers, and the Company’s Organizational Documents shall at all times provide
for indemnification and exculpation of officers and directors to the fullest
extent permitted under applicable law.

(b)                                 Rights and Benefits. In all policies of D&O
Insurance, Indemnitees shall be named as an insured in such a manner as to
provide Indemnitees the same rights and benefits as are accorded to the most
favorably insured of the Company’s officers and directors.  The Company shall
advise Indemnitees as to the general terms of, and the amounts of coverage
provide by, any liability insurance policy described in this Section 8 and shall
promptly notify Indemnitees if, at any time, any such insurance policy will no
longer be maintained or the amount of coverage under any such insurance policy
will be decreased.

10


--------------------------------------------------------------------------------


(c)                                  Limitation on Required Maintenance of D&O
Insurance.  Notwithstanding the foregoing, the Company shall have no obligation
to obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit, or Indemnitees is covered by similar insurance maintained by a
subsidiary of the Company.

9.                                      Exceptions.

Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement to indemnify
Indemnitees:

(a)                                  against any Losses or Expenses, or advance
Expenses to Indemnitees, with respect to Claims initiated or brought voluntarily
by Indemnitees, and not by way of defense (including, without limitation,
affirmative defenses and counterclaims), except (i) Claims to establish or
enforce a right to indemnification, contribution or advancement with respect to
an Indemnification Event, whether under this Agreement, any other agreement or
insurance policy, the Company’s Organizational Documents of any Covered Entity,
the laws of the State of Delaware or otherwise, (ii) if the Company’s board of
directors has approved specifically the initiation or bringing of such Claim.
(iii) if such indemnification is expressly required to be made by law, or (iv)
if such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of the State of Delaware;

(b)                                 against any Losses or Expenses, or advance
Expenses to Indemnitees, with respect to any proceeding instituted by
Indemnitees to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that the material assertions made by Indemnitees in such
proceeding were not made in good faith or were frivolous;

(c)                                  for any amounts paid in settlement of a
proceeding unless the Company consents to such settlement, which consent shall
not be unreasonably withheld;

(d)                                 against any Losses or Expenses, or advance
Expenses to Indemnitees, with respect to Claims arising (i) with respect to an
accounting of profits made from the purchase and sale (or sale and purchase) by
Indemnitees of securities of the Company within the meaning of Section 16(b) of
the Exchange Act or (ii) pursuant to Sections 304 or 306 of the Sarbanes-Oxley
Act of 2002, as amended, or any rule or regulation promulgated pursuant thereto;
or

(e)                                  if, and to the extent, that a court of
competent jurisdiction renders a final, unappealable decision that such
indemnification is not lawful.

10.                               Remedies of Indemnitees.

(a)                                  Right to Petition Court.  In the event that
Indemnitees makes a request for payment of Losses and Expenses or a request for
an advancement of Expenses and the Company fails to make such payment or
advancement in a timely manner pursuant to the terms of this Agreement,
Indemnitees may petition a court of law to enforce the Company’s obligations
under this Agreement.

11


--------------------------------------------------------------------------------


(b)                                 Burden of Proof.  In any judicial proceeding
brought under this Section 10, the Company shall have the burden of proving by
clear and convincing evidence that Indemnitees is not entitled to payment of
Losses and Expenses hereunder.

(c)                                  Expenses.  The Company agrees to reimburse
Indemnitees in full for any Expenses incurred by Indemnitees in connection with
investigating, preparing for, litigating, defending or settling any action
brought by Indemnitees under this Section 10, or in connection with any claim or
counterclaim brought by the Company in connection therewith.

(d)                                 Validity of Agreement.  The Company shall be
precluded from asserting in any Proceeding, including, without limitation, an
action under this Section 10, that the provisions of this Agreement are not
valid, binding and enforceable or that there is insufficient consideration for
this Agreement and shall stipulate in court that the Company is bound by all the
provisions of this Agreement.

(e)                                  Failure to Act Not a Defense.  The failure
of the Company (including its Board of Directors or any committee thereof,
Independent Legal Counsel or stockholders) to make a determination concerning
the permissibility of the payment of Losses and Expenses or the advancement of
Expenses under this Agreement shall not be a defense in any action brought under
this Section 10, and shall not create a presumption that such payment or
advancement is not permissible.

11.                               Survival of Rights.

(a)                                  All agreements and obligations of the
Company contained herein shall continue during the period Indemnitees is an
agent of the Company and shall continue thereafter so long as Indemnitees shall
be subject to any possible claim or threatened, pending or completed action,
suit or proceeding, whether civil, criminal, arbitrational, administrative or
investigative, by reason of the fact that Indemnitees was serving in the
capacity referred to herein.

(b)                                 The Company shall require any successor to
the Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) or to all or substantially all of the business or assets of the
Company, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

12.                               Miscellaneous.

(a)                                  Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall constitute an
original.

(b)                                 Binding Effect; Successors and Assigns. 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns
(including with respect to the Company, any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company) and with respect to Indemnitees, his or
her spouse, heirs, and personal and legal representatives.  The Company shall
require and cause any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company, to assume and
agree to perform this Agreement in the

12


--------------------------------------------------------------------------------


same manner and to the same extent that the Company would be required to perform
if no such succession or assignment had taken place.  This Agreement shall
continue in effect with respect to Claims relating to Indemnification Events
regardless of whether Indemnitees continues to serve as a director, officer,
employee, controlling person, agent or fiduciary of any Covered Entity.

(c)                                  Notice.  All notices and other
communications required or permitted hereunder shall be in writing, shall be
effective when given, and shall in any event be deemed to be given (i) five (5)
days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (ii) upon delivery,
if delivered by hand, (iii) one (1) business day after the business day of
deposit with Federal Express or similar, nationally recognized overnight
courier, freight prepaid, or (iv) one (1) business day after the business day of
delivery by confirmed facsimile transmission, if deliverable by facsimile
transmission, with copy by other means permitted hereunder, and addressed, if to
Indemnitees, to Indemnitees’ address or facsimile number (as applicable) as set
forth beneath Indemnitees’ signature to this Agreement, or, if to the Company,
at the address or facsimile number (as applicable) of its principal corporate
offices (attention: Secretary), or at such other address or facsimile number (as
applicable) as such party may designate to the other parties hereto.

(d)                                 Enforceability.  This Agreement, when
executed and delivered by the Company in accordance with the provisions hereof,
shall be a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

(e)                                  Consent to Jurisdiction.  The Company and
Indemnitees each hereby irrevocably consent to the jurisdiction and venue of the
federal or state courts located in the State of Delaware for all purposes in
connection with any Proceeding which arises out of or relates to this Agreement
and agree that any Proceeding instituted under this Agreement shall be
commenced, prosecuted and continued only in the federal or state courts located
in the State of Delaware.

(f)                                    Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision with a single section, paragraph or sentence) are held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.  Furthermore, to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void or otherwise
unenforceable that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the extent manifested by the provision held
invalid, illegal or unenforceable.

(g)                                 Choice of Law.  This Agreement shall be
governed by and its provisions shall be construed and enforced in accordance
with, the laws of the State of Delaware, without regard to the conflict of laws
principles thereof.

(h)                                 Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitees (other than with respect to any
rights of recovery under any insurance policy maintained by the Indemnitees or
by any Person (other than the Company) for and on behalf of the Indemnitees) who
shall execute all documents required and shall do all acts that may be necessary
to secure such rights and to enable the Company effectively to bring suit to
enforce such rights.

13


--------------------------------------------------------------------------------


(i)                                     Amendment and Termination.  No
amendment, modification, termination or cancellation of this Agreement shall be
effective unless it is in a writing signed by the parties to be bound thereby. 
Notice of same shall be provided to all parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

(j)                                     No Construction as Employment
Agreement.  Nothing contained in this Agreement shall be construed as giving
Indemnitees any right to be retained or continue in the employ or service of any
Covered Entity.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

MarkWest Hydrocarbon, Inc.

 

a Delaware corporation

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

INDEMNITEES:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

14


--------------------------------------------------------------------------------